Citation Nr: 0008927	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  95-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased rating for a left knee 
disability, currently evaluated 
as 10 percent disabling.

2. Entitlement to an increased rating for a right knee 
disability, currently evaluated 
as 10 percent disabling.

3. Entitlement to an increased rating for a left wrist 
disability, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1983 to September 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In a substantive appeal submitted in January 1994, the 
veteran requested a hearing before the Board.  A video 
conference hearing before the Board was scheduled in 
September 1999.  Correspondence regarding the scheduled 
hearing was sent to the veteran's address of record, and was 
not returned.  The veteran failed to report for the scheduled 
hearing, and has not contacted the Board regarding 
rescheduling of the hearing.  The Board may proceed with 
appellate review.


FINDINGS OF FACT

1. The veteran's left knee disability is manifested by active 
range of motion to 90
degrees of flexion and by pain with motion, but is not 
manifested by subluxation, lateral instability, or arthritis 
on radiologic examination.

2. The veteran's right knee disability is manifested by 
active range of motion to 90
degrees of flexion and by pain with motion, but is not 
manifested by subluxation, lateral instability, or arthritis 
on radiologic examination.

3. The veteran's left wrist disability is manifested by a 
normal range of motion and 
arthritis shown by x-ray.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including § 4.71a, Diagnostic Code 5299-5260 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for the veteran's right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.71a, Diagnostic 
Codes 5257-5261, 5299 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for the veteran's left
wrist disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Codes 5299-5215 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim.  No further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

I. Increased rating for a left knee disability

Service connection for a left knee disability was granted by 
a rating decision issued in January 1987, and a 
noncompensable evaluation was assigned, under Diagnostic Code 
5257, effective in September 1986.  Subsequent rating 
decision resulted in assignment of a 10 percent evaluation 
for left knee disability, under Diagnostic Codes 5299-5260, 
effective in May 1991.

The evidence that pertains to the veteran's claim of 
entitlement to an increased evaluation for his left knee 
disability consists of a VA examinations conducted in January 
1994 and May 1998 and VA outpatient treatment records for the 
periods from June 1989 to August 1994 and from August 1998 to 
March 1999.  

VA outpatient medical records from June 1989 to August 1994 
document some problems with the veteran's left knee.  In May 
1990 the veteran's knees were swollen.  In June 1990, the 
veteran was diagnosed with chondromalacia.  He had full range 
of flexion and full extension with no knee swelling.  In 
September of that same year, the veteran started physical 
therapy.  In May 1991, the veteran had minimal effusion in 
his knees and no crepitus.  He did report pain and a history 
of arthritis.  However, August 1991 x-rays showed no 
significant bony abnormality of the right knee.  

At the veteran's VA examination in January 1994, the examiner 
found no significant tenderness to palpation over the left 
knee.  Minimal pain was noted on flexion of the left knee to 
90 degrees.  Deep tendon reflexes were 1 to 2+.  Motor 
strength was 1 to 2+.  Surgical scars were noted over the 
left knee.  There was also minimal bilateral pain in the 
knees with squatting.  The veteran's gait was essentially 
normal.  The veteran was diagnosed with bilateral 
chondromalacia patellae.  Radiographic knee findings were 
unremarkable.

In May 1998, the veteran again underwent VA examination.  At 
that time, he reported daily pain reported use of a neoprene 
sleeve on his knees.  He reported pain on prolonged sitting 
and walking and could not do deep knee bends.  He had 
positive painful motion in his knees without edema or 
effusion.  There was no instability, weakness or redness.  He 
had 0 to 140 degrees of passive range of motion, with pain 
from 90 to 140 degrees.  His active range of motion was 0 to 
90 degrees, without crepitation.  He had positive medial 
joint line tenderness and was tender over the medial femoral 
condyles.  He had positive tenderness with patellofemoral 
compression.  There was no patella maltracking and stability 
was normal.  Lachman's test and McMurray's test were 
negative.  X-rays were normal bilaterally.  He was diagnosed 
with chondromalacia patella and patellofemoral syndrome 
bilaterally.

The most recent VA outpatient treatment notes of record, 
covering the period from August 1998 to March 1999, include 
one entry which discloses that the veteran stated that he 
needed pain medication for problems with his bilateral knees.

The veteran's left knee disability has been assigned a 10 
percent evaluation pursuant to the criteria set out in 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  That code 
pertains to limitation of flexion of the leg.  Normal range 
of motion includes flexion to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.  If flexion is limited to 60 degrees, a 
noncompensable evaluation is assigned.  If flexion is limited 
to 45 degrees, a 10 percent evaluation is warranted.  If 
flexion is limited to 30 degrees, a 20 percent evaluation is 
warranted.  

The evidence here shows that the veteran's range of motion is 
to 90 degrees of flexion, a limitation commensurate with only 
a noncompensable evaluation.  However, the agency of original 
jurisdiction has assigned a 10 percent evaluation, under 
Diagnostic Codes 5299-5260, which includes consideration of 
the veteran's pain on activity and motion.  The Board agrees 
that the 10 percent evaluation currently assigned is an 
appropriate evaluation. 38 C.F.R. §§ 4.40, 4.45; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether the veteran would be 
entitled to a higher rating under any other applicable 
diagnostic code.  However, the veteran has not shown nonunion 
or malunion of his tibia and fibula, ankylosis of the knee, 
dislocated or removed semilunar cartilage, subluxation or 
lateral instability of his left knee as required for 
increased ratings under Diagnostic Codes 5256, 5257, 5258, 
5259, or 5262.  Finally, the veteran is able to fully extend 
his left knee, so an increased evaluation under Diagnostic 
Code 5261 is not available.  

Also, the veteran has reported that he has arthritis.  The 
Board notes that, in certain circumstances, a separate 
disability rating may be assigned for traumatic or 
degenerative arthritis.  Specifically, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010, a separate rating 
may be assigned, if there is x-ray evidence of arthritis, 
including traumatic arthritis.  However, the x-rays in this 
matter have shown the veteran's knees to be normal with no 
evidence of bony abnormality.  The veteran has not been 
diagnosed as having degenerative disease of his left knee.  
Therefore, a separate rating for arthritis is not for 
application here.  

The Board concludes that an evaluation in excess of 10 
percent is not available under any other diagnostic code.  

II. Increased rating for right knee disability

Service connection for a right knee disability was granted by 
a rating decision issued in January 1987, and a 
noncompensable evaluation was assigned, under Diagnostic Code 
5257, effective in September 1986.  Subsequent rating 
decisions resulted in assignment of a 10 percent evaluation 
for right knee disability, effective in June 1992.

Pertinent medical evidence relating to the current evaluation 
of the veteran's right knee disability also includes VA 
outpatient medical records and two VA examination reports.

Outpatient medical records from June 1989 to August 1994 
document some problems with the veteran's right knee.  In May 
1990 the veteran's knees were swollen.  In June 1990, the 
veteran was diagnosed with chondromalacia.  At that time, he 
had full range of flexion and full extension with no knee 
swelling.  In September of that same year, the veteran 
started physical therapy.  In May 1991, the veteran had 
minimal effusion in his knees and no crepitus.  He did report 
pain and a history of arthritis.  August 1991 x-rays showed 
no significant bony abnormality of the right knee.  

As with the left knee, the veteran underwent VA examination 
of the right knee in January 1994.  At that time, the 
examiner found no significant tenderness to palpation over 
the right knee although moderate pain was noted on flexion of 
the right knee to approximately 90 degrees.  Deep tendon 
reflexes were 1 to 2+.  Motor strength was 1 to 2+.  There 
was also minimal bilateral pain in the knees with squatting.  
The veteran's gait was essentially normal.  The veteran was 
diagnosed with bilateral chondromalacia patellae and 
radiographic knee findings were unremarkable.

In May 1998, the veteran again underwent VA examination.  At 
that time, he reported daily pain and reported use of a 
neoprene sleeve for his knees.  He reported pain with 
prolonged sitting or walking and he could not do deep knee 
bends.  He had positive painful motion in his knees but no 
edema or effusion.  There was no instability, weakness or 
redness.  He had 0 to 140 degrees of passive range of motion, 
with pain from 90 to 140 degrees.  His active range of motion 
was from 0 to 90 degrees, without crepitation.  He had 
positive medial joint line tenderness and was tender over the 
medial femoral condyles.  He was also tender over his right 
lateral condyle.  He had positive tenderness with 
patellofemoral compression.  There was no patella 
maltracking, and there was normal stability.  Lachman's test 
and McMurray's test were negative.  X-rays were normal 
bilaterally.  He was diagnosed with chondromalacia patella 
and patellofemoral syndrome bilaterally.

The most recent VA outpatient treatment notes, covering the 
period from August 1998 to March 1999, includes one entry 
which discloses that the veteran stated that he needed pain 
medication for problems with his bilateral knees.

The veteran's right knee disability has been assigned a 10 
percent evaluation pursuant to the criteria set out in 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  The Board 
notes that the March 1999 rating decision reflects used of 
Diagnostic Codes 5299-5261, but, since the veteran has no 
limitation of extension, the Board has analyzed the assigned 
evaluation under the criteria for Diagnostic Code 5260.  

That code pertains to limitation of flexion of the leg.  
Normal range of motion includes flexion to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  If flexion is limited to 60 
degrees, a noncompensable evaluation is assigned.  If flexion 
is limited to 45 degrees, a 10 percent evaluation is 
warranted.  If flexion is limited to 30 degrees, a 20 percent 
evaluation is warranted.  The evidence here shows that the 
veteran's range of motion is to 90 degrees of flexion, a 
limitation commensurate with only a noncompensable 
evaluation.  However, the agency of original jurisdiction has 
assigned a 10 percent evaluation, under Diagnostic Codes 
5299-5260, which includes consideration of the veteran's pain 
on activity and motion.  The Board agrees that the 10 percent 
evaluation currently assigned is an appropriate evaluation. 
38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has considered whether the veteran would be 
entitled to a higher rating under any other applicable 
diagnostic code.  However, the veteran has not shown nonunion 
or malunion of his tibia and fibula, ankylosis of the knee, 
dislocated or removed semilunar cartilage, subluxation or 
lateral instability of his right knee as required for 
increased ratings under Diagnostic Codes 5256, 5257, 5258, 
5259, or 5262.  Finally, the veteran is able to fully extend 
his right knee, so increased evaluation under Diagnostic Code 
5261 is not available.  

Also, the veteran has reported having trouble with arthritis.  
The Board notes that, in certain circumstances, a separate 
disability rating may be assigned for traumatic or 
degenerative arthritis.  Specifically, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010, a separate rating 
may be assigned, if there is x-ray evidence of arthritis, 
including traumatic arthritis.  However, the x-rays in this 
matter have shown the veteran's knees to be normal with no 
evidence of bony abnormality.  The veteran has not been 
diagnosed as having degenerative disease of his right knee.  
Therefore, a separate rating for arthritis is not for 
application here.

III. Increased rating for a left wrist disability

The veteran also avers that his left wrist is more severely 
disabling than reflected by his current 10 percent 
evaluation.  To that end, the evidence here again consists of 
VA outpatient records and two VA examination reports.

From June 1989 to August 1994, outpatient medical records 
show that the veteran complained of left wrist problems in 
June 1990.  At that time, he complained of pain in his left 
wrist and was diagnosed with status post left wrist fracture 
of the left wrist.  He had a full range of motion of the left 
wrist although his left hand was noted to be weaker than his 
right hand.  

The veteran's left wrist was also evaluated at his two VA 
examinations.  In January 1994, minimal tenderness and pain 
were noted over the radial aspect of the left wrist.  He was 
diagnosed with residuals of a fracture of the left wrist.  In 
May 1998, the veteran underwent a more thorough VA 
examination.  At that time, the veteran reported constant 
pain in his wrist and stated that he could not pick up much.  
The examiner noted that the veteran was right-handed.  The 
veteran was tender over his dorsal wrist joint and over the 
extensor tendons and joints.  There was no crepitation or 
laxity.  There was pain with left wrist and finger flexion.

His left wrist range of motion, active and passive, was 
deemed normal.  Forearm supination was to 85 degrees, forearm 
pronation was to 80 degrees and wrist dorsiflexion was to 70 
degrees.  Wrist palmar flexion was to 70 degrees, wrist 
radial deviation was to 20 degrees and wrist ulnar deviation 
was to 45 degrees.  X-rays showed degenerative joint disease 
of the left wrist.

The veteran's left wrist disability has been assigned a 10 
percent evaluation pursuant to the criteria set out in 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5215.  That code 
provides that 10 percent is the maximum available rating for 
limitation of motion of the wrist.  As the veteran is already 
rated at the highest percent possible rating, the maximum 
schedular evaluation, under this code, an increase cannot be 
provided under this diagnostic code.  Further, as the medical 
evidence does not show ankylosis, loss of bone, bone fusion, 
or limitation of pronation or supination, no increase is 
warranted under other possible diagnostic codes, including 
Diagnostic Codes 5213 or 5214. 

In light of the veteran's diagnosis of arthritis, the Board 
notes that, since the veteran has been granted a compensable 
evaluation under the diagnostic code for evaluation of 
limitation of motion of the wrist, the evaluation for 
compensable limitation of motion due to arthritis is 
encompassed within this evaluation.  The Board notes that, 
under the circumstances where the maximum schedular 
evaluation for arthritis resulting in limitation of motion of 
a joint has been assigned, no further consideration of pain 
is required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

IV. Conclusion

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt.  However, as the 
evidence as to the appropriate evaluation is not in equipoise 
as to any of the claims for an increased evaluation on 
appeal, the provision regarding reasonable doubt is not 
applicable to warrant a more favorable result for any of the 
claims.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 10 percent for the left 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for the right 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for the left 
wrist disability is denied.  




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 

